Chief Judge Desmond (dissenting).
I vote to reverse and grant a new trial as to both defendants on the ground that the showing as to a felony being in progress at the time of the killing is too confused, contradictory and uncertain to constitute proof which should satisfy a jury.
*778Judges Dye, Van Voorhis, Burke and Foster concur in Memorandum; Judges Fuld and Froessel dissent and vote to reverse as to defendant Ramirez in separate opinions; Chief Judge Desmond dissents and votes to reverse as' to both defendants in an opinion.
Judgments affirmed.